Citation Nr: 0200723
Decision Date: 01/18/02	Archive Date: 03/15/02

DOCKET NO. 01-02 795               DATE JAN 18, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to an initial rating higher than 20 percent for
hypertension.

REPRESENTATION

Appellant represented by: Alabama Department of Veterans Affairs

WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD 

Keith W. Allen, Counsel

INTRODUCTION

The veteran had several periods of active duty for training and
inactive duty training in the Alabama Army National Guard from
March 1977 to August 1996.

In September 2000, the Department of Veterans Affairs (VA) Regional
Office (RO) in Montgomery, Alabama, granted the veteran's claim for
service connection for hypertension and assigned an initial rating
of 10 percent effective from the date of his claim. He thereafter
submitted a timely notice of disagreement (NOD) in December 2000
requesting a higher initial rating. See Fenderson v. West, 12 Vet.
App. 119 (1999). And later in December 2000, the RO increased the
initial rating for his hypertension to 20 percent, also effective
from the date of his claim. The RO notified him of this in a
January 2001 statement of the case (SOC). He then submitted a
timely substantive appeal (on VA Form 9) later in January 2001 to
perfect an appeal to the Board of Veterans' Appeals (Board) on the
issue of whether he is entitled to an initial rating higher than 20
percent. In his substantive appeal, as support for his claim, he
requested a hearing at the RO before a Member of the Board. He
ultimately elected to have a video-conference hearing, and it was
held in October 2001. His wife testified during the hearing as
well.

After the hearing, the record was held in abeyance to allow the
veteran an opportunity to submit additional evidence, which he
since has done, and he waived his right to have the evidence
initially considered by the RO. 38 C.F.R. 20.1304 (2001).

The propriety of the initial 20 percent rating for the veteran's
hypertension is the only issue currently before the Board since he
has not appealed a more recent RO decision in April 2001 that
denied an additional claim for a total disability rating based on
individual unemployability (TDIU). 38 C.F.R. 20.200 (2001) (an
appeal to the Board consists of a timely filed NOD in writing and
after a SOC has been furnished, a timely filed Substantive Appeal,
e.g., a VA Form 9 or equivalent statement).

2 -

REMAND

The medical evidence submitted since the veteran's October 2001
video-conference hearing suggest that his hypertensive vascular
disease (i.e., his hypertension) may have progressed to more
serious hypertensive heart disease. A VA physician who rather
recently examined him on November 28, 2001, confirmed in the report
of that evaluation that his blood pressure is "uncontrolled" and
that he has been on multiple medications for this. That VA
physician went on to note that the veteran also has an elevated
serum creatinine due to his hypertension and "marked" left atrial
enlargement (hypertrophy) on echocardiogram (ECG/EKG) due to the
condition as well. This also was indicated on several of the other
occasions that he has been examined by VA and private doctors since
filing his claim in October 1998-when they routinely described his
hypertension as "severe" and "poorly controlled," and noted the
left atrial enlargement and left ventricular hypertrophy, and even
noted the possibility of ischemia apically. And aside from that, he
also has had numerous diastolic blood pressure (BP) readings that
were 120 or greater, and even several that were even higher-
measuring 130 or greater. In fact, things got so bad that he even
had to be admitted to a VA hospital (VAH) from February 8-13, 2001,
for treatment of these sustained levels of extremely high blood
pressure. According to 38 C.F.R. 4.104, Diagnostic Code 7101
(2001), if it is shown that he has diastolic blood pressure
readings "predominantly" at these levels, then he can receive
higher ratings of either 40 or 60 percent. But higher ratings also
are possible under 38 C.F.R. 4.104, Code 7007 (2001), if it is
shown that his hypertension has progressed into hypertensive heart
disease. See also 38 C.F.R. 3.309(a) (2001) (acknowledging that
hypertension is an "early symptom" preceding the development of
heart disease). And if it has, then VA can rate his disability
under this alternative code if the reason for the change is
adequately explained. See Tedeschi v. Brown, 7 Vet. App. 411, 414
(1995); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); Butts
v. Brown, 5 Vet. App. 532, 538 (1993).

3 -

The medical evidence currently of record, however, does not
indicate whether the veteran actually has hypertensive heart
disease, so a medical opinion must be obtained concerning this. See
38 U.S.C.A. 5103A(d) (VA shall provide a medical examination or
obtain a medical opinion when such an examination or opinion is
necessary to make a decision on a claim). And if the examining VA
physician indicates the veteran has hypertensive heart disease,
then the examiner also needs to address the specific criteria of
Code 7007 for a rating higher than 20 percent, including MET
values. See Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v.
Derwinski, 1 Vet. App. 121 (1991).

Accordingly, this case is remanded to the RO for the following
development and consideration:

1. The RO should have the veteran re-examined to obtain a medical
opinion indicating whether he has hypertensive heart disease-as
contemplated by 38 C.F.R. 4.104, Diagnostic Code 7007. And if he
does, then the VA examiner must address the severity of the heart
disease in terms of the specific rating criteria mentioned in this
Code.

2. The RO should review the report of the evaluation to ensure that
it complies with the directives of this remand. If not, then the
examination report should be returned and any necessary additional
information provided. 38 C.F.R. 4.2 (2001).

3. Thereafter, the RO should readjudicate the claim- to include, if
applicable, consideration of Code 7007 and any other potentially
applicable codes. If the benefit sought on appeal remains denied,
the veteran and his representative should be provided a
supplemental statement of the case (SSOC). The SSOC must contain
notice of all relevant actions taken on the claim for

4 -

benefits-including a summary of the evidence and applicable laws,
regulations, and caselaw considered pertinent to the issue
currently on appeal. An appropriate period of time should be
allowed for response.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The veteran need take no action unless otherwise notified.
However, he hereby is advised that his failure to cooperate in
being re-examined, in all likelihood, will have adverse
consequences to the outcome of his case. 38 C.F.R. 3.655 (2001). He
has the right to submit additional evidence and argument concerning
the claim the Board has remanded to the RO. Kutscherousky v. West,
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2001)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

C. P. RUSSELL 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2001), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2001).

5 - 



